Citation Nr: 1228277	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-02 904	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a February 1977 decision of the Board of Veterans' Appeals (Board), which denied entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

The Veteran moves to reverse a February 1977 decision of the Board, which denied entitlement to a TDIU, on the basis that CUE was committed in that decision.  The Board has original jurisdiction over this matter.  See 38 U.S.C.A. § 7111(e) (West 2002); 38 C.F.R. § 20.1402 (2011).


FINDING OF FACT

The Veteran has failed to show that the applicable statutory and regulatory provisions existing at the time of the February 1977 Board decision were incorrectly applied, such that they involved undebatable error, which had it not been made, would compel the conclusion, to which reasonable minds could not differ, that the decision would have been manifestly different but for the error.


CONCLUSION OF LAW

The Board's February 1977 decision does not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the motion before the Board.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  However, a motion to reverse or revise a final decision on the basis of CUE is not a claim for benefits, but is rather a collateral attack on that decision.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits under parts II or III of title 38, which govern the benefits available under the laws administered by VA.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Whether there is CUE in a rating decision must be based on the record and law that existed at the time of the prior adjudication in question, and therefore the notice and duty to assist provisions under the VCAA are not applicable.  Id.; see 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In this regard, it is noted that "CUE claims are not conventional 'appeals,' but rather are requests for revisions of previous decision[s]."  Disabled American Veterans  (DAV) v. Gober, 234 F.3d 682, 694 (Fed.Cir.2000) (citing Haines v. West, 154 F.3d 1298, 1300 (Fed.Cir.1998)).  Thus, the Board finds that the notice and assistance provisions of the VCAA are not applicable.  

Pertinent Laws and Regulations

A final decision by the Board is subject to being revised or reversed on the grounds of CUE.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400 (2011).  The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b) (2011).  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Id.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  Id; see also DAV v. Gober, 234 F.3d 682.

The Board notes that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2011); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  38 C.F.R. § 20.1403(c).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Id.; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

Analysis

The Veteran moves to revise or reverse a February 1977 Board decision, which denied entitlement to a TDIU, on the basis that CUE was committed in that decision.  

In the February 1977 decision, the Board considered the Veteran's claim for TDIU under both the scheduler and extraschedular criteria, and concluded that, while the Veteran's sole service-connected bilateral foot disability (rated 40 percent disabling) tended to limit his ability to pursue certain employment opportunities which might have been manually strenuous, it was the Board's opinion that the record adequately reflected that it was not severe enough to render him unemployable.  In so finding, the Board also considered the Veteran's education, occupational experience and the nature and extent of his service-connected disability as well as the opinions offered by both private and VA medical personnel of record.  

In the Veteran's February 2008 motion to reverse the Board's February 1977 decision, he argued that the Board committed CUE in that decision by failing to correctly apply 38 C.F.R. § 3.340(a) to his claim for a TDIU.  


The regulation in question which was in effect in 1977 reads, in relevant part:  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases, except where specifically prescribed by the schedule.  

38 C.F.R. § 3.340(a)(1) (1977).  

The Veteran's attorney argued that a "sympathetic reading of [the Veteran's] claim for disability compensation, and the evidence then of record, should have led to an extra-schedular rating based upon unemployability, because the evidence showed his inability to work due to his service-connected plantar calluses."  The Veteran's attorney distinguished the application of 38 C.F.R. § 3.340(a) from 38 C.F.R. § 4.16(b), arguing that under 38 C.F.R. § 3.340(a), the Veteran was eligible for a TDIU because he was "unable to 'follow a substantially gainful occupation' due to his service-connected condition."  He then maintained that the Board could not deny entitlement to a TDIU "unless there was "affirmative evidence" that the Veteran was able to follow a substantially gainful occupation."  See February 2008 motion, p. 3.  In support of these allegations the moving party has listed a chronology of the evidence in favor of the Veteran's claim for a TDIU that was before the Board in 1977.  

As an initial matter, it is notable that the statutory requirements regarding statements of reasons and bases in Board decisions at present were different from those in effect at the time of the Board decision issued in February 1977.  Thus, while the February 1977 decision might not stand up to judicial review regarding adequacy of reasons or bases required at present, the requirements at present were simply not in effect in February 1977. Therefore, in determining whether the Board properly applied 38 C.F.R. §§ 4.16, 3.340, the Board must consider the 1977 Board's decision within the context of its time and of the laws which existed at that time and not find CUE based on mere speculation that a regulation was not applied because it was not exhaustively discussed in the decision. Rather, the Board should look to the Board's decision in its entirety and the evidence on which it was based. Additionally, in considering the veteran's allegations of clear and unmistakable error, however, the Board cannot consider the issue that was on appeal in February 1977 de novo. The Board's analysis must determine only whether the prior decision contained a factual or legal error and whether any such error would have manifestly changed the outcome of that decision.  

The Board has considered the moving party's arguments but finds that the moving party has failed to demonstrate how such an error would have manifestly changed the outcome of the Board decision when it was made.  See 38 C.F.R. § 20.1404(b).  While the moving party has argued that the Board committed error in applying 38 C.F.R. § 3.340(a), the arguments set forth in the February 2008 motion merely allege an error with the Board's weighing of the evidence in February 1977 and are based on the favorable evidence of record not being considered properly at that time.  In this regard, the Board points out that the moving party's motion's specific allegations revolve around the fact that a "sympathetic reading of [the Veteran's] claim for disability compensation, and the evidence then of record, should have led to an extra-schedular rating based upon unemployability, because the evidence showed his inability to work due to his service-connected plantar calluses."  See February 2008 motion, p. 3.  Supporting evidence included a citation of the medical evidence which should have been considered in favor of the Veteran's claim for TDIU.  See id.  

It is clear from the February 1977 Board decision that the regulations in question, 38 C.F.R. §§ 3.340, 4.16 were considered and properly applied.  The Board specifically noted the Veteran's own contentions that he was unable to work at jobs that required him to be on his feet. He reported a work history of having served as a painter, janitor, food service worker and machine operator.  A private physician corroborated the Veteran's assertion in an August 1974 letter that the Veteran was unable to do any job for which he was already trained for as his previous jobs required him to be on his feet. When examined by VA in October 1975, it was opined that the Veteran's disability of the feet rendered him 100 percent disabled.

In its February 1977 decision, the Board denied the Veteran's claim for TDIU indicating that he did not meet the scheduler criteria in that his service-connected disabilities, consisting solely of plantar calluses was only 40 percent disabling.  The Board also considered whether the Veteran met the standard for extraschedular consideration. The Board concluded that while the Veteran's service-connected foot disability appeared to prevent manually strenuous employment as evinced by the private and VA medical evidence on file, he was in fact employable.  It was noted that he had 3 years of a high school education, not an insignificant amount of education.  The Board essentially determined that the Veteran's service-connected foot disability did not preclude all forms of substantially gainful employment, and that there was affirmative evidence supporting gainful employability to include his educational and work experience.  This determination is consistent with the extant legal requirements. 

The moving party's allegations are, in fact, based on a disagreement as to how the facts were weighed or evaluated.  As noted above, under 38 C.F.R. § 20.1403(d) a disagreement as to how the facts were weighed can never constitute CUE.  38 C.F.R. § 20.1403(d).  

In conclusion, the Veteran's challenge to the February 1977 Board decision based on CUE must fail.  The February 1977 Board decision was supportable under the law in effect at the time and the Veteran's challenge to the decision amounts to no more than a disagreement with how the Board evaluated the facts of the case.  The terms of the law regarding CUE specifically identify the evaluation of evidence in the governing regulation as an example not involving CUE.  38 C.F.R. § 20.1403(d).  

In sum, no error in the Board's adjudication of the appeal has been identified which, had it not been made, would have manifestly changed the outcome when it was made.  38 C.F.R. § 20.1404(b).  There is no indication that the correct facts, as they were known at that time, were not before the Board or that the statutory or regulatory provisions extant at the time were incorrectly applied.  The claim is therefore denied.  


ORDER

The moving party's motion to revise or reverse the February 1977 Board decision, which denied entitlement to TDIU, is denied.



                       ____________________________________________
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



